Citation Nr: 9921712	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to direct service connection for a bilateral 
knee disorder, currently diagnosed as patellofemoral pain 
syndrome.

2.  Entitlement to direct service connection for the chronic 
residuals of a left ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to direct service 
connection for a bilateral knee disorder and for a left ankle 
disability.

It appears to the Board that the veteran's representative may 
have attempted to raise the issue of entitlement to service 
connection for knee disorder as a secondary claim in the 
informal brief presentation before the Board.  The RO has not 
reviewed such a claim, so any Board consideration would be 
premature.  If he desires to pursue this issue, he and/or his 
representative should do so with specificity at the RO.  In 
this appeal, all references to service connection will be 
taken to mean direct or primary service connection.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a bilateral knee 
disorder, nor is an injury to either knee shown during active 
duty service.

3.  The competent evidence does not relate the current 
bilateral knee disorder, currently diagnosed as 
patellofemoral pain syndrome, with any event or occurrence on 
active duty service.

4.  The veteran has not submitted evidence of a medical nexus 
between a claimed in-service injury and any current bilateral 
knee disorder.

5.  The chronic residuals of a left ankle strain are not 
currently shown based on the medical evidence submitted for 
the record.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral knee 
disorder, currently diagnosed as patellofemoral pain 
syndrome, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for the chronic 
residuals of a left ankle strain is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Entitlement to Service Connection for a Bilateral Knee 
Disorder, Currently Diagnosed as Patellofemoral Pain Syndrome

A review of the veteran's service medical records reveals 
complaints of a variety of medical problems including right 
ankle sprain, varicocele, burning on urination, laceration, 
supraclavicular lymph node, acne on chest and back, diarrhea, 
low back pain, nasal trauma, a left ring finger injury, chest 
and sinus congestion, chest pain, lightheadedness, vertigo, 
poison ivy, a hole in his left foot, superficial inflammation 
of the skin, and knots on the back of his head.  But, 
significantly, there is no complaints, symptomatology, or 
findings of a bilateral knee disorder.  In a Report of 
Medical History dated in October 1990 for reenlistment, the 
veteran denied trouble with his knees.  In addition, there is 
no indication of any inservice history of a bilateral knee 
injury.

In an April 1994 VA general medical examination report, the 
veteran related that he was medically discharged because of a 
back disability.  He was working as a store detective.  He 
complained of occasional pain in both knees, with left worse 
than right, but denied a history of locking or injury.  
Physical examination revealed that the veteran could walk on 
his heels and toes and do full knee bends without difficulty.  
There was no swelling or deformity of either knee and he had 
normal range of motion of both knees.  An X-ray examination 
of the knees was normal.  The examiner concluded that there 
was no disease of the knees found.  In July 1995, he sought 
treatment for his knees swelling.  An X-ray report at that 
time showed that both knees were normal.  

A September 1995 orthopedic consultation note reveals that 
the veteran complained of a three year history of bilateral 
knee pain with episodes of locking, grinding, and occasional 
swelling.  Motrin had not helped.  Examination was 
essentially negative but for some fine crepitation and a 
questionably positive apprehension test.  The clinical 
assessment was early degenerative joint disease, lateral 
subluxation of the patella, and congenital descoid meniscus.  

In December 1995, the veteran sought treatment for a history 
of his knees locking since the previous summer.  He reported 
that he had numerous injuries to his knees in military 
service.  Physical examination showed no instability, 
Lachmann's sign was negative, varus and valgus were stable, 
there was no effusion, and McMurray's sign produced pain 
bilaterally but there was no locking reproduced.  X-rays 
showed no evidence of degenerative joint disease.  In a 
December 1995 MRI report, a left knee effusion was noted in 
the anterior horn of the lateral meniscus and a small joint 
effusion on the right was identified with no evidence of 
ligamentous injury.  In January 1996, he was diagnosed with 
patellofemoral pain syndrome.  

Outpatient treatment records show on-going treatment for 
patellofemoral pain syndrome.  The June 1998 treatment note 
indicate that he was being treated with nonsteroidal 
antiinflammatory drugs and instructed to return to the clinic 
in one year.  In July 1998, he sought a refill for pain 
medication.  A clinical impression of degenerative joint 
disease of the knees was noted.  

At a personal hearing in July 1998, the veteran testified 
that he believed his bilateral knee disorder to be a 
degenerative process and not the result of a specific injury.  
He reflected that he sat on the floor with his legs crossed 
when he was stationed in Japan and started to notice 
stiffness in his knees.  He also related that running caused 
his problems with his knee.  He confessed that he did not 
mention it to anyone until his discharge physical.  He 
remarked that he was taking Darvocet, Motrin, and Nubitone.  
Physical therapy, quad strengthening exercises, and a knee 
brace were recommended.  

With respect to the veteran's claimed bilateral knee disorder 
and based on the above evidence, the Board finds that the 
veteran has not provided any credible medical statements that 
would etiologically link his bilateral knee disorder with 
military service.  The veteran has only offered his lay 
opinion concerning its development.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his 
bilateral knee disorder with an event or incurrence while in 
service, do not constitute a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

Further, and significantly, none of the medical examiners 
have attributed the veteran's bilateral knee disorder to his 
active military service.  In fact, in the April 1994 VA 
examination, no disease of the knees was even found, although 
the veteran complained of occasional pain in both knees.  In 
July 1995, nearly two years after service separation, he 
ought treatment for a three year history of knee pain.  The 
clinical assessment was degenerative joint disease, lateral 
subluxation of the patella, and congenital descoid meniscus.  
Other than the reported three year history of pain, 
essentially placing the beginning of his knee problems within 
the time frame in which the veteran was still on active duty, 
there is no indication that his pain began in service.  Thus, 
to the extent the record suggests that the diagnosis of a 
bilateral knee disorder was related to active military 
service, it appears to be based only on the history as 
provided by the veteran.  However, VA is not required to do 
the same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Moreover, the Board is 
not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Particularly, since there is 
no evidence of complaints, symptomatology, findings, or 
injury related to a bilateral knee disorder in service.  

This finding is further supported by the record as evidenced 
by December 1995 treatment records which indicate that the 
veteran related a several month history of his knees locking.  
An X-ray showed no evidence of degenerative joint disease but 
an MRI showed right and left knee effusions.  Shortly 
thereafter he was diagnosed with patellofemoral pain 
syndrome.  At that time, he reported numerous injuries to his 
knees in service.  However, the report was based on a 
recitation of history as provided by the veteran and does not 
establish a causal link between the claimed in-service 
injuries and bilateral knee disorder.  The service medical 
records are, in fact, negative for complaints of any knee 
injuries.  For all those reasons, the veteran's claim for 
entitlement to service connection for a bilateral knee 
disorder, currently diagnosed as patellofemoral pain 
syndrome, is not well-grounded as the veteran has not 
submitted any competent evidence to demonstrate that the 
claim is plausible. 

II.  Entitlement to Service Connection for the Chronic 
Residuals of a Left Ankle Strain

Service medical records reveal that the veteran stepped in a 
hole and twisted his left ankle in September 1986.  X-rays 
showed no fracture.  The clinical assessment was ankle sprain 
and he was treated with light duty and Tylenol.  There was no 
further follow-up with respect to the veteran's left ankle.

In the April 1994 VA general medical examination report, the 
veteran related that he had sprained both ankles several 
times in service and had occasional pain.  Physical 
examination revealed no swelling or deformity of either ankle 
and he had normal range of motion of both ankles.  There was 
a slight loss of sharp sensation on the lateral aspect of the 
left lower extremity from the knee to the ankle, which the 
examiner noted was not remarkable.  A X-ray of the left ankle 
was normal.  The examiner concluded that there was no disease 
of the left ankle.  In July 1995, he reported that his ankles 
were hurting.  A July 1995 X-ray report showed that both 
ankles were normal.  He was treated with Motrin.  

At a personal hearing in July 1998, the veteran testified 
that he injured his left ankle in service.  He reported that 
it was casted and he was placed on light duty.  He denied 
having post-service treatment for the left ankle and noted 
that if he sprained it he just wrapped it up and watched 
where he stepped.  He remarked that he was on Motrin and 
Darvocet for his back but nothing specifically for his ankle.  

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he has chronic 
residuals of an in-service left ankle injury, are not 
supported by the record.  In particular, the Board must point 
out that the post-service medical evidence does not indicate 
a current left ankle disability.  While the veteran has 
asserted that has a chronic left ankle disability, which he 
has attributed to a left ankle injury in service, it must be 
emphasized that the medical evidence of record does not show 
that any chronic residuals of an in-service left ankle injury 
are exhibited at this time.

Specifically, there appears to be no doubt that the veteran 
strained his left ankle while on active duty in 1986.  His 
initial complaints, however, appeared to resolve as there was 
no further notations made in the service medical records.  He 
was subsequently medically discharged for a low back 
disorder.  An absence of chronic left ankle residuals is 
further reflected in the post-service medical treatment 
notes.  In a VA examination report, the examiner reflected 
that there was no swelling, no deformity, and normal range of 
motion.  Further, an X-ray of the left ankle was noted to be 
normal.  The examiner specifically concluded that there was 
no disease of the left ankle present.  Similarly, a July 1995 
X-ray of the left ankle was also normal.  

In conclusion, despite the veteran's on-going assertions to 
the contrary, the objective medical evidence of record does 
not show that any chronic residuals of an in-service left 
ankle injury are exhibited at this time.  Since, as 
previously discussed, service connection cannot be granted 
for a disability that is not currently manifested, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for the chronic residuals 
of a left ankle strain could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); see also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that his claim for 
service connection is not well grounded and is therefore 
denied.

In conclusion, where a claim is not well grounded it is 
incomplete, and VA is obligated under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
or her application.  Robinette v. Brown, 8 Vet. App. 69, 77-
80 (1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplement 
statements of the case.  That discussion informed him of the 
types of evidence lacking, which he should submit for a well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claims plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

The claim of entitlement to direct service connection for a 
bilateral knee disorder, currently diagnosed as 
patellofemoral pain syndrome, is not well grounded.

The claim of entitlement to service direct connection for the 
residuals of a left ankle strain is denied on the basis that 
the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

